NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 17-2258
                                      ___________

                                   MARCEL GREEN,
                                             Appellant

                                             v.

     IRVINGTON POLICE DEPARTMENT; DET. JEANNOT BRECHNER; DET.
                JENKINS CHRISTOPHER; JOHN DOE 1-100
                 ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                         (D.C. Civil Action No. 2-16-cv-09435)
                      District Judge: Honorable Susan D. Wigenton
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   May 10, 2018
             Before: JORDAN, RESTREPO and SCIRICA, Circuit Judges

                              (Opinion filed: May 15, 2018)
                                      ___________

                                       OPINION*
                                      ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
          Marcel Green, proceeding pro se and in forma pauperis, appeals the District

Court’s sua sponte dismissal of his civil rights action for failure to state a claim. We will

affirm.

                                                I.

          In his complaint, Green appeared to allege that a state court judge, the Irvington

Police Department, and several detectives were responsible for constitutional violations

of some sort. The complaint referenced officer misconduct, an unlawful search, and false

statements being made by law enforcement officials to obtain a warrant and indictment.

The District Court dismissed the complaint, pursuant to Federal Rule of Civil Procedure

8(a)(2)-(3) and Ashcroft v. Iqbal, 556 U.S. 662 (2009). It found Green’s claims to be

unclear, and gave him 30 days to file an amended complaint. Rather than amending his

complaint, Green filed a timely notice of appeal.

                                               II.

          We have jurisdiction under 28 U.S.C. § 1291, and we review the dismissal of a

complaint under Federal Rule of Civil Procedure 8 for abuse of discretion.1 See In re

Westinghouse Sec. Litig., 90 F.3d 696, 702 (3d Cir. 1996). To the extent that the



1
  As noted, the District Court allowed Appellant 30 days to file an amended complaint.
Appellant, instead, filed a timely notice of appeal. This could have created a potential
jurisdictional defect pursuant to Borelli v. City of Reading, 532 F.2d 950 (3d Cir. 1976)
(per curiam). An order that “dismisses a complaint without prejudice is neither final nor
appealable” under 28 U.S.C. § 1291. Borelli, 532 F.2d at 951. However, when the
District Court has provided a set amount of time within which to amend, and the plaintiff
fails to do so but files a notice of appeal, we understand the plaintiff to have elected to
                                               2
District Court determined that Green’s complaint failed to state a claim under the

standard articulated in Iqbal, our review is de novo. See Allah v. Seiverling, 229 F.3d
220, 223 (3d Cir. 2000) (explaining that when dismissing complaints for failure to state a

claim under § 1915(e)(2)(B)(ii), the standard of review is the same as under Fed. R. Civ.

P. 12(b)(6)). Under the Iqbal standard, a pleading “must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S.

at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Although pro se

pleadings must be held to “less stringent standards than formal pleadings drafted by

lawyers,” Haines v. Kerner, 404 U.S. 519, 520 (1972), “pro se litigants still must allege

sufficient facts in their complaints to support a claim.” Mala v. Crown Bay Marina, Inc.,

704 F.3d 239, 245 (3d Cir. 2013).

       The District Court did not abuse its discretion in requiring Green to provide “a

short and plain statement of the claim showing that [he] is entitled to relief,” as required

by Federal Rule of Civil Procedure 8(a). Indeed, Green’s claims were broad, lacked

sufficient detail, and, at times, included incoherent factual statements. See In re

Westinghouse Sec. Litig., 90 F.3d at 702. It is very difficult to understand from Green’s

complaint what exactly transpired, except that he was unhappy with a search warrant and

believed that defendants gave false statements to secure it. It does seem clear that the

search warrant was for someone else’s property. Also, there is a suggestion in the


stand on his complaint. See Batoff v. State Farm Ins. Co., 977 F.2d 848, 851 n.5 (3d Cir.
1992); see also Frederico v. Home Depot, 507 F.3d 188, 193 (3d Cir. 2007).
                                            3
complaint that Green’s children’s mental health was somehow harmed by witnessing the

search. Besides these few allegations, Green failed to develop coherent claims and did

not include any concrete details as to the incident in question. The District Court was

justified in seeking more detail.

       To the extent that we can discern claims in the complaint, those claims were

meritless as presented to the District Court — and, of course, Green declined the

opportunity to amend his Complaint to correct the deficiencies identified by the District

Court. The complaint refers to a state court judge, but such a defendant would be

protected by judicial immunity for acts taken in that role. See Mireles v. Waco, 502 U.S.
9, 11-12 (1991) (explaining that judges are immune from suit except when the challenged

action is taken in a nonjudicial capacity or when a judicial action is taken in the complete

absence of all jurisdiction). We note, too, that Green would likely not have standing to

challenge the search of someone else’s home. FSee, e.g., Rakas v. Illinois, 439 U.S. 128,

134 (1978). For these reasons, and others, the District Court did not err in rejecting the

claims it could perceive in Green’s complaint.

       Although the District Court allowed Green to amend his complaint, he failed to

take advantage of the opportunity. See Alston v. Parker, 363 F.3d 229, 235-36 (3d Cir.

2004). Thus, the District Court’s decision must stand. See In re Westinghouse Sec.

Litig., 90 F.3d at 704 (“dismissal with prejudice that followed plaintiffs’ decision not to

amend was not an abuse of discretion”).

       Accordingly, we will affirm the District Court’s dismissal of Green’s complaint.
                                              4